In each of the above-numbered and entitled cases, towit: J.M. Shay v. State, No. A-1082; W.H. Brumley v. State, No. A-1094; Joe C. Smith v. State, No. A-1112; Ed Powell, Allie Pettis and Bill Price v. State, No. A-1117, and Charley Crawford v. State, No. A-987, no appearance has been made in this court in behalf of either of the appellants, either by brief or oral argument. Upon an examination of the records in these cases we fail to find any fundamental errors and the testimony in each case amply supports the verdict. The judgment in each of the above named cases is therefore affirmed.
DOYLE, J., concurs.